Citation Nr: 9918407	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-31 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.  His decorations include the National Defense 
Service Medal, the United Nations Service Medal, and the 
Korean Service Medal with 1 bronze service star.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for hearing loss.  



FINDINGS OF FACT

1.  The available medical evidence shows that a hearing loss 
disability was not diagnosed until 1997, or over forty years 
following the veteran's discharge from active service.  In 
addition, there is no evidence showing complaints of hearing 
problems until 1996; nor does the evidence demonstrate 
ongoing or continuing treatment for any hearing problem 
between the time of the veteran's discharge and the date on 
which the current claim for service connection was 
instituted.  

2.  The available evidence does not show that there is an 
etiological relationship between the veteran's currently 
manifested hearing loss and his period of active service, to 
include exposure to noise from artillery fire claimed 
therein.  


CONCLUSION OF LAW

The preponderance of the evidence weighs against a finding 
that a hearing loss was incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. § 1110, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.


Medical Evidence

The only available service medical record is the report of an 
October 1954 separation examination.  The report shows that 
the veteran's ears and drums were clinically evaluated as 
normal.  The veteran complained of his hearing, and it was 
noted that no physical abnormalities were found and the 
veteran never was treated for it in the Army.  An additional 
notation of minor complaints of no clinical significance was 
made.  The report shows that the veteran's hearing was 
evaluated at 15/15 for whispered voice and 15/15 for spoken 
voice in both the left and the right ear.  An audiometer 
examination was not conducted at this time.  

The DD Form 214 shows that the veteran served in a component, 
branch, or class which was listed as "AUS ARTY."  A primary 
specialty occupation or title is not listed.  

In a statement dated June 1996, the veteran indicated that he 
served in Korea for over 16 months as an ammunition bearer or 
loader for a 105mm Howitzer.  According to the veteran, the 
constant exposure to the loud noises of artillery fire 
started a deterioration of his hearing capacity that has 
caused his bilateral hearing loss.  

The report of a February 1997 VA audiometry examination shows 
that the veteran complained of bilateral hearing loss for 
many years, and he claimed military noise exposure during the 
Korean War.  

The report of a February 1997 VA audiometry examination shows 
that in the right ear, puretone thresholds were recorded as 
20, 20, 20, 25, and 40 decibels (dB) at frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz (Hz), respectively, for an 
average puretone of 26 dB.  In the left ear, puretone 
thresholds were recorded as 35, 35, 45, 65, and 65 dB at 
frequencies of 500, 1000, 2000, 3000, and 4000 Hz 
respectively, an average puretone loss of 52 dB.  Speech 
recognition was 94 percent in the right ear and 80 percent in 
the left ear.  

The examiner indicated that in the right ear, puretone air 
conduction thresholds showed hearing within normal limits 
from 500 Hz to 3000Hz with a mild sensorineural hearing loss 
at 4000 Hz, and word recognition score was within normal 
limits.  The report shows that in the left ear, pure tone air 
conduction thresholds showed a mild to moderately severe 
sensorineural hearing loss from 500 Hz to 4000 Hz, with a 
decreased word recognition score.  

The report of a private audiometry examination, conducted in 
August 1997, shows that the veteran was referred for a 
hearing evaluation by Dr. Pedro Berdegeur.  It was noted that 
the veteran complained of left ear fullness, hearing loss, 
and tinnitus, with no dizziness or imbalance.  A history of 
ear infections and noise exposure (Korean War) was also 
indicated.  There was no history of trauma.  

On audiological examination, hearing in the right ear was 
within normal limits to 2000 Hz with a moderate sensory 
hearing loss in the higher frequencies.  The left ear had a 
mild conductive hearing loss to 2000 Hz with a severe to 
profound sensory hearing loss in the higher frequencies.  
Speech discrimination was 96 percent bilaterally.  On 
immitance testing, there was good mobility of the right 
tympanic membrane with poor Eustachian tube function and with 
acoustic reflexes present at expected levels with the probe 
in the right ear.  The left ear had good Eustachian tube 
function on the pressure/swallow test.  

The record includes an August 1997 statement from Pedro 
Berdeguer, M.D.  Dr. Berdeguer stated that the veteran's 
"audiometry showed a bilateral high frequency hearing loss 
which could or may be associated with noise induced as for 
example artillery."

The record indicates that on several occasions, the San Juan 
RO attempted to obtain the veteran's complete service medical 
record and other documentation from the National Personnel 
Records Center (NPRC).  The NPRC responded that no medical 
records (except for the noted separation examination) were on 
file, and it was indicated that the absence of these records 
was probably related to fire loss.  

In a statement dated November 1998, the veteran's accredited 
representative asserted that the veteran was discharged from 
his Army reserve unit for hearing loss after his first 
reserve unit physical examination.  


Analysis

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1997), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

For certain disabilities, including hearing loss, service 
connection may be warranted where the disability is 
manifested to a compensable degree within one year following 
the veteran's discharge from active service, based on the 
provisions pertaining to service connection on a presumptive 
basis which are found in 38 C.F.R. § 3.309 (1998).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998). 

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b) (West 1991).  O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).

Having reviewed the evidence, the Board has concluded that 
the preponderance of the evidence weighs against a finding 
that service connection is warranted for hearing loss.  While 
the record shows that the veteran complained about his 
hearing at the time of separation, no physical abnormalities 
were found at that time and his hearing was normal when 
tested for whispered and spoken voice.  During the years 
following the veteran's 1954 discharge from active service, 
there is no available evidence of complaints, diagnosis, or 
treatment for hearing loss until 1996, at the time that the 
current service connection claim was instituted.  
Furthermore, diagnosis of a hearing loss disability is not 
shown until the time of the veteran's February 1997 VA 
examination.  Thus, a hearing loss disability is not shown 
for over 40 years following the veteran's discharge from 
service.  There is no evidence to show that a hearing loss 
disability was manifested during service; nor does the 
evidence show that a hearing loss was manifested within one 
year following the veteran's discharge from service such that 
service connection would be warranted on a presumptive basis 
under 38 C.F.R. § 3.309 (1998).   

The Board has considered the statement of Dr. Berdeguer, to 
the effect that the veteran's current bilateral hearing loss 
"may" or "could" be associated with or induced by noise 
from artillery.  Dr. Berdegeur seems to suggest that there is 
some possibility of an association between the veteran's 
hearing loss and his period of active service.  However, the 
Board finds that when weighing the available evidence, this 
possibility (that there "may" or "could" be a relationship 
between artillery fire and the veteran's period of active 
service) is outweighed by fact that the record does not 
demonstrate that the veteran sought ongoing or continuous 
treatment for a hearing problems since the time of service.  
Furthermore, the Board notes that there is no evidence that a 
hearing loss disability was ever diagnosed prior to the time 
of the 1997 VA examination, at which time the veteran was 
sixty nine years of age.  In the Board's view, Dr. 
Berdegeur's opinion lacks probative value as it lacks 
sufficient supporting or corroborating documentation.  

In addition, Board notes the veteran's contention that he 
served as an ammunition loader during the Korean War, when he 
was a member of an artillery unit.  It is his belief that his 
presently manifested hearing loss is related to constant 
exposure to loud noise from artillery fire during his period 
of active service.  The record does not corroborate the 
veteran's contentions regarding active participation in 
combat during the Korean War, and he has not received any 
medals indicative of combat service.  However, even if combat 
service was established by the record, the evidence would 
still not show diagnosis or treatment for hearing loss until 
many years after discharge, at a time too remote from service 
to suggest an etiological relationship thereto.  

For the reasons stated above, the Board is of the opinion 
that the evidence of record is insufficient to show that 
there is an etiological relationship between the veteran's 
current diagnosis of hearing loss and his period of active 
military service, to include exposure to noise from artillery 
fire claimed therein.  As such, the Board finds that the 
preponderance of the evidence is against a finding that 
service connection is warranted for hearing loss.  
Accordingly, the veteran's claim is denied.  

The Board notes the contention of the veteran's 
representative, to the effect that the veteran was discharged 
from his army reserve unit due to findings of hearing loss at 
the time of a reserve unit physical examination.  At the 
present time, neither the veteran nor his representative have 
alleged the existence of an examination report or other 
medical records from the time of the veteran's reserve 
service, nor has a possible location for such records been 
alluded to or suggested.  In the Board's view, remanding this 
claim in order to search for unspecified and vaguely 
referenced records would result in unnecessary delay to 
adjudication of the veteran's claim.  The veteran and his 
representative are reminded that at such time as additional 
evidence becomes available (to include reports of medical 
records for the veteran's reserve duty), this additional 
evidence may be submitted to the RO for consideration as to 
whether it constitutes new and material evidence sufficient 
to reopen the claim.  


ORDER

Service connection is denied for hearing loss.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

